Citation Nr: 1311696	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD), 

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1978.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claim of entitlement to service connection for PTSD.  He perfected a timely appeal to that decision.  

While the Veteran filed a claim of service connection for PTSD, there are other psychiatric diagnoses of record.  Specifically, the VA treatment records show that the Veteran is diagnosed with depression.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that although the claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim), the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder other than PTSD has been added as an issue for consideration.  The record shows that the Veteran was denied service connection for a psychiatric disorder in July 1994, and a claim for service connection for depression was denied in an August 2007 rating decision.  No appeal was taken from that determination.  As such, that determination is final and may be reopened only on a finding of receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  Thus, the issues on appeal have been characterized as whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, other than PTSD, and entitlement to service connection for PTSD, as reflected on the title page of this decision.  

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for a psychiatric disorder as a claim to reopen.  

On January 15, 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2012).  Subsequently, in February 2013, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In this case, the RO issued the Veteran a notice letter in August 2008 that discussed, in part, what evidence VA would obtain for the Veteran and what evidence it was his responsibility to obtain.  The letter further informed the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The letter did not inform the Veteran, however, of the need to submit new and material evidence to reopen his claim for service connection for an acquired psychiatric disorder, nor did it contain any explanation of what constitutes new and material evidence under relevant regulations.  The letter further failed to inform the Veteran of the evidence and information necessary to establish the underlying claim of entitlement to service connection.  

The Veteran asserts that he currently has PTSD as a result of a series of traumatic events that he witnessed and experienced during service.  The Veteran underwent a VA examination in August 2012.  Following a mental status examination, the examiner reported a diagnosis of personality disorder NOS.  The examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner stated that the claimed condition was less likely than not incurred in or caused by service.  The examiner further stated that a diagnosis of PTSD was not found; he noted that, likewise, no mood disturbance was found, and the Veteran acknowledged that he had not been depressed since he became involved in his current relationship.  

In a statement dated in January 2013, Dr. D. S. A. a clinical psychologist from the VA noted that he has been seeing the Veteran in the PTSD clinic at the VAMC since May 2008.  The doctor stated, as a PTSD psychologist in the VA system, he found the Veteran to meet the criteria for PTSD (trauma events, intrusive and hyperarousal symptoms to meet criteria and most significantly, such avoidance symptoms that made it difficult to recognize some of the intrusive and hyperarousal symptoms that he had.  

Received in February 2013 were VA progress notes dated from May 2008 through January 2013, which show that the Veteran received ongoing clinical evaluation and treatment, including psychotherapy, for a psychiatric disorder, variously diagnosed as PTSD and depression.  

In light of the discrepancy in the medical evidence discussed above, the Board finds it necessary to secure an additional examination to ascertain whether an acquired psychiatric disorder is etiologically related to service.  

During a psychotherapy session in May 2009, the Veteran indicated that he was still waiting on his Social Security Disability.  However, there are no records from Social Security Administration (SSA) associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  At the August 2012 VA examination, the Veteran reported being hospitalized at the Danville VA Medical Center (MC) in the early 1990s.  Those records are not in the claims file.   

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions:  

1.  The AOJ should send the Veteran and his representative VCAA notice regarding the issue as to whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.  The notice letter should apprise him of the specific reason(s) for the August 1994 and August 2007 denials of service connection for depression, and of the specific information and evidence needed to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Contact the SSA and request a copy of all materials, to include medical records, related to the Veteran's claim for SSA disability benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.  

3.  The AOJ should attempt to obtain the Veteran's treatment records from the Danville VAMC dated from 1990 to present.  All attempts to procure records should be documented in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

4.  Thereafter, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

5.  After the above development is completed, adjudicate the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  Notice of the determination and his appellate rights should be issued to the Veteran and his representative.  If the benefit sought is denied, and a timely notice of disagreement is received, furnish the Veteran and his representative a statement of the case on the new and material evidence issue, and afford the appropriate period to respond.  Only if a timely substantive appeal is received as to this matter, should it be forwarded to the Board for appellate consideration.  

7.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


